Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”), is made, entered into and
effective as of September 20, 2005 (the “Transition Date”), by and between
DIEBOLD INCORPORATED (the “Company”), located at 5995 Mayfair Road, North
Canton, Ohio 44720 and ERIC C. EVANS (“Evans”), residing at 7488 Valley View
Road, Hudson, Ohio 44236.

WITNESSETH:

WHEREAS, prior to the Transition Date, Evans was the President and Chief
Operating Officer of the Company;

WHEREAS, Evans and the Company are parties to that certain letter agreement (the
“Letter Agreement”) dated January 6, 2004 and signed by Evans on January 13,
2004, and also to that certain conditions of employment (“Conditions Agreement”)
signed by Evans on January 28, 2004, and this Agreement is intended to supersede
and replace in every respect both the Letter Agreement and the Conditions
Agreement;

WHEREAS, subject to the terms of this Agreement, Evans and the Company have
mutually determined that, effective on the Transition Date, Evans shall resign
from any and all offices of the Company, and any other position, office or
directorship of any other entity for which Evans was serving at the request of
the Company, and, in addition, that his employment with the Company shall cease
on January 26, 2006 (the “Separation Date”), and thereafter shall begin a
severance period;

WHEREAS, the Company accepts Evans’ resignations as of the dates referenced
above;

WHEREAS, the Company and Evans desire to set forth the payments and benefits
that Evans will be entitled to receive from the Company in connection with the
cessation of his employment with the Company; and

WHEREAS, the Company and Evans wish to resolve, settle and/or compromise certain
matters, claims and issues between them, including, without limitation, those
relating to Evans’ resignation from the offices he held and from cessation of
his employment with the Company.

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Company and
Evans hereby agree as follows:

1. Resignation: Evans hereby resigns, effective on the Transition Date, his
positions as President and Chief Operating Officer of the Company and as a
member of the Company‘s Board of Directors. Evans further resigns, effective on
the Transition Date: (a) from all other offices of the Company to which he has
been elected by the Board of Directors of the Company (or to which he has
otherwise been appointed); (b) from all offices of any entity that is a
subsidiary of, or is otherwise related to or affiliated with, the Company;
(c) from all administrative, fiduciary or other positions he may hold with
respect to arrangements or plans for, of, or relating to the Company; and
(d) from any other directorship, office, or position of any corporation,
partnership, joint venture, trust or other enterprise (each an “Other Entity”)
insofar as Evans is serving in the directorship, office, or position of the
Other Entity at the request of the Company. Evans further agrees that effective
as of the Separation Date, his employment with the Company, and its subsidiaries
and related or affiliated companies shall cease. The Company hereby consents to
and accepts said resignations and cessation.

2. Additional Compensation and Benefits: In consideration of the promises made
by Evans in this Agreement and subject to the conditions hereof, the Company
agrees to the following:

a) Continued Salary and Severance Payment: For the time period (the “Transition
Period”) beginning on the Transition Date and ending on the Separation Date,
Evans shall be paid his regular salary in semi-monthly payments (i.e. $19,500
semi-monthly gross pay), via direct deposit account, subject to normal payroll
deductions. The payment of these amounts during the Transition Period shall be
deemed to include any vacation pay otherwise due Evans. During the Transition
Period, Evans shall provide, upon reasonable notice, reasonable cooperation and
assistance in the transition of his duties to other Company personnel. For a
time period (the “Severance Period") beginning on the Separation Date and ending
two (2) years after the Separation Date, Evans shall continue to be paid as
severance his current semi-monthly base salary (i.e., $19,500 semi-monthly gross
pay) in accordance with the Company’s usual payroll practices and subject to
normal payroll deductions.

b) Deferred Compensation: Any amounts held for and on behalf of Evans under the
Amended and Restated 1992 Deferred Incentive Compensation Plan for Diebold

Incorporated shall he distributed according to the terms and conditions of said
Plan and shall be based on the termination of his employment as of the
Separation Date. Any amounts paid hereunder shall be subject to applicable
payroll tax deductions.

c) Annual Bonus: Evans shall not be eligible to receive any bonus for 2005 and
shall not be eligible for annual bonus participation after the 2005 bonus
period.

d) Long Term Executive Incentive Plan: Evans shall be eligible to receive
additional compensation under the Company’s Long Term Executive Incentive Plan
(“LTIP”) as follows: he shall remain eligible to receive that amount that would
be payable to him for the Performance Period 2003-2005 under the Performance
Share Agreement for such Performance Period as if he was employed by the Company
throughout the balance of the Performance Period (as defined in such Performance
Share Agreement) and through the payment of the award. Any amounts paid
hereunder shall be subject to applicable payroll tax deductions. Evans shall not
be eligible for any LTIP payments for any subsequent periods.

e) Stock Options: Evans shall not be eligible for any additional grants of stock
options after the Transition Date. Evans’ rights with respect to stock options
granted to him prior to the Transition Date under certain nonqualified stock
option plans of the Company shall he governed by the terms and conditions of
those stock option plans based on his termination or employment on the
Separation Date. Any compensation paid to Evans with respect to stock options
will be subject to applicable payroll tax deductions.

f) Medical Coverage: During the Transition Period and during the Severance
Period, Evans shall be allowed to continue as a plan participant in the Diebold,
Incorporated

1

Associate Healthcare Plan (the “Health Plan”) subject to the terms and
conditions of the Health Plan including, but not limited to, timely payment of
any employee contributions necessary to maintain participation. Evans’ benefits
under the Health Plan shall be reduced, however, by any comparable benefits that
he receives from another employer, including self-employment, during the
Severance Period. At the conclusion of the Severance Period, Evans may continue,
at his cost, his participation in the Health Plan, pursuant as applicable to the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”).

g) Life Insurance: During the Transition Period and during the Severance Period,
Evans shall continue to be eligible for the basic Company-paid life insurance
benefit. Evans’ life insurance benefit shall be reduced, however, by any
comparable benefits that he receives from another employer, including
self-employment, during the Severance Period.

h) Company Car: The Company shall continue to provide Evans with use of the
Company car currently assigned to him during the Transition Period, subject to
normal payroll adjustments and deductions. After the Transition Period, Evans
shall have the option of immediately either (i) returning the car to the Company
or (ii) purchasing the car pursuant to then-current Company policies.

i.) Professional Fees: The Company and Evans acknowledge and agree that each
shall be responsible for the payment of their respective legal fees and costs
(and related disbursements) incurred in connection with Evans’ resignation and
cessation of employment and all matters relating to the negotiation and
execution of the releases, employment terms and all other matters covered by
this Agreement. For financial planning activities associated with calendar year
2005 (including, without limitation, tax return preparation), Evans shall
continue to he eligible to receive reimbursement for the costs of financial
counseling up to a total cost to the Company of $15,000.

j) Retirement and 401(k) Plans: During the Transition Period, Evans shall
continue to participate in the Company’s 401(k) Savings Plan and Supplemental
Employee Retirement Plan II (collectively, “Retirement Plans”). Evans’
post-Separation Date eligibility for benefits, if any, as a past employee of the
Company under the Retirement Plans shall be as set forth in the respective Plan
documents and shall be based on the termination of his employment as of the
Separation Date Solely for purposes of determining vesting status and
eligibility to receive a benefit under the Supplemental Employee Retirement Plan
II, Evans will be deemed to have ten years of vesting service as or the
commencement or his employment with the Company and while employed to have
accrued two years of service credits for each year of actual service, it being
acknowledged that as of the Separation Date, Evans will have two (2) years of
actual service..

k) Business Expenses: Evans will promptly pay any balance due on any Company
credit card or other account used by him. The Company will either; (i) reimburse
Evans for any pending reasonable, business-related credit card charge for which
Evans has not already been reimbursed, provided Evans files a proper Travel and.
Expense Report; or (ii) pay such charge directly to the card-issuing bank. Evans
hereby authorizes the Company to deduct from monies due Evans under this
Agreement any balance remaining on Evans’ Company credit card account after
such; (i) reimbursement; or (ii) direct payment.

l) Outplacement: After the Transition Date, Evans shall be eligible to receive

2

outplacement services from Right Management Consultants or a similar firm
mutually agreeable to the parties up to a cost to the Company of $15,000.

m) Other Compensation and Benefits: Except as specifically set forth herein, no
other compensation or benefits are due Evans under this Agreement, the Letter
Agreement, the Conditions Agreement, or any other agreement, policy or program
of the Company.

3. Non-Competition: During the Transition Period and for a period of two
(2) years thereafter, Evans will not, without prior written consent of the
Company, engage, directly or indirectly, either personally or as an employee,
agent, representative, or consultant for another, in any activity that competes
directly or indirectly with the Company or any of its subsidiaries or affiliate
in any products, services, systems, or other business activities (or in any
product, service, systems, or business activity that was under either active
development or consideration while Evans was employed by the Company). Evans
acknowledges and agrees that the Company competes worldwide in the sale of
products, services, systems, and business activities and that the market for
technology related to its products, services, systems, and business activities
is worldwide.

4. No Solicitation of Employees: During the Transition Period and for a period
of two (2) years thereafter, Evans will not induce or assist others in inducing
any employee of the Company or its affiliates to give up employment with the
Company or its affiliates. In the event that the scope of the restrictions in
Paragraphs 3 or 4 are found overly broad, Evans agrees that a court should
reform the restrictions by limiting them to the maximum reasonable scope.

5. Release by Evans:

a.) Evans for himself and his dependents, successors, assigns, heirs, executors
and administrators (and his and their legal representatives of every kind),
hereby releases, dismisses, and forever discharges the Company from, and agrees
to indemnify the Company against, any and all arbitrations, claims (including
claims for attorney’s fees), demands, damages, suits, proceedings, actions
and/or causes of action of any kind and every description, whether known or
unknown, which Evans now has or may have had for, upon, or by reason of any
cause whatsoever (except that this release shall not apply to the obligations of
the Company arising under this Agreement), against the Company (“Claims”),
including but not limited to:

(i) any and all Claims, directly or indirectly, arising out of or relating to:
(A) Evans’ employment with or consulting services for the Company; and
(B) Evans’ resignation as president and Chief Operating Officer and any other
position and/or the cessation of his employment, as described in Paragraph l of
this Agreement;

(ii) any and all claims of discrimination, including but not limited to claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion or disability, including, specifically, but without limiting
the generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended (the “AD EA”), Title Vll of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993 and Ohio Revised Code Chapter 4112;

(iii) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied; and

(iv) any and all claims under or relating to any and all employee compensation,
employee benefit, employee severance or employee incentive bonus plans and
arrangements; provided that he shall remain entitled to the amounts and benefits
specified in Paragraph 2 above, Evans agrees that he intends to release any and
all worker compensation claims he may have against the Company by this
Agreement, and further agrees to execute any documentation as may be reasonably
required to perfect such release when presented to him by the Company.

b. Evans understands and acknowledges that the Company does not admit any
violation of law, liability or invasion or any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
under this Agreement is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Evans ever
had or now may have or ever will have against the Company to the extent provided
in this Paragraph 5. Evans further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in this Agreement.

c. Evans further understands and acknowledges that:

(i) The release provided for in this Paragraph 5, including claims under the
ADEA to and including the date of this Agreement, is in exchange for the
additional consideration provided for in this Agreement, to which consideration
he was not heretofore entitled;

(ii) He has been advised by the Company to consult with legal counsel prior to
executing this Agreement and the release provided for in this Paragraph 5, has
had an opportunity to consult with and to be advised by legal counsel of his
choice, fully understands the terms of this Agreement, and enters into this
Agreement freely, voluntarily and intending to be bound;

(iii) He has been given a period of twenty-one days to review and consider the
terms of this Agreement, and the release contained herein, prior to its
execution and that he may use as much of the twenty-one day period as he
desires; and

(iv) He may, within seven days after execution, revoke this Agreement.
Revocation shall be made by delivering a written notice of revocation to the
Vice President and Chief Human Resources Officer at the Company. For such
revocation to be effective, written notice must be actually received by the Vice
President and Chief Human Resources Officer at the Company no later than the
close of business on the seventh day after Evans executes this Agreement. If
Evans does exercise his right to revoke this Agreement, all of the terms and
conditions of the Agreement shall be of no force and effect and the Company
shall have no obligation to satisfy the terms or make any payment to Evans as
set forth in Paragraph 2 of this Agreement.

d. Evans will never file a lawsuit or other complaint asserting any claim that
is released in this Paragraph 5. In the event Evans breaches this Paragraph 5.d,
he agrees to indemnify the Company against any costs or expenses, including
attorney fees, that the Company may incur in connection with such breach.

e. Evans and the Company acknowledge that his resignation and cessation of

3

employment is by mutual agreement between the Company and Evans, and that Evans
waives and releases any claim that he has or may have to reemployment.

f. For purposes of the above provisions of this Paragraph 5, the “Company” shall
include its predecessors, subsidiaries, divisions, related or affiliated
companies, officers, directors, stockholders, members, employees, heirs,
successors, assigns, representatives, agents and counsel.

6. Confidential Information: Evans acknowledges and agrees that as an employee
of the Company, he may have created or had access to in formation, trade
secrets, substances and inventions including confidential information relating
to the business or interests of persons with whom the Company or its affiliated
companies may have commercial, technical, or scientific relations
(“Information”) that is valuable to the Company or its affiliated companies and
may lose its value if disclosed to third parties. Evans therefore agrees to
treat all such Information as confidential and belonging to the Company and to
take all actions reasonably requested to confirm such ownership. Evans will not,
without the prior written consent of the Company, disclose or use the
Information other than in the course of your employment with the Company. This
non-disclosure obligation shall continue until such Information becomes public
knowledge through no fault of Evans. In addition, Evans acknowledges and agrees
that he remains bound in all respects by the provisions in Section B of the
Conditions Agreement.

7. [This section intentionally left blank.]

8. Breach; Arbitration:

a) If Evans breaches any of the provisions of this Agreement, then the Company
may immediately terminate all remaining payments and benefits described in this
Agreement, and in addition, the Company shall be entitled to obtain
reimbursement from Evans of all payments and benefits already provided pursuant
to Paragraph 2 of this Agreement, plus any expenses and damages incurred as a
result of the breach (including, without limitation, reasonable fees), with the
remainder or this Agreement, and all promises and covenants herein, remaining in
full force and effect; provided, however, that with regard to any breach of
Evans’ obligations under Paragraph 9 a) of this Agreement, Evans shall have ten
(10) calendar days from the date he receives written notice thereof from the
Company to cure any such alleged breach;

(i) The Company will not terminate pursuant to Paragraph 8.a any benefits in
which Evans had vested as of the Transition Date under the Retirement Plans.
Evans’ COBRA rights, if any, will not be reduced by any action taken by the
Company under Paragraph 8.a;

(ii) Evans may challenge any Company action under Paragraph 8.a.

b) The parties agree that any disputes, controversies, or claims of whatever
nature arising out of or relating to this Agreement or breach thereof shall be
resolved through binding arbitration before a mutually agreeable arbitrator or
arbitrators, in accordance with the applicable rules of the American Arbitration
Association; provided, however, that the parties agree that in the event of any
alleged breach by Evans of any of his obligations under Paragraphs 3, 4, and 6
of the Agreement, the arbitration requirements of this Paragraph 8.b shall not
apply,

4

and that instead, the Company may elect, in its sole discretion, to seek relief
in a court of general jurisdiction in the State of Ohio, and the parties hereby
consent to the exclusive jurisdiction of such court. In addition, in connection
with any such court action, Evans acknowledges and agrees that the remedy at law
available to the Company for breach by Evans of any of his obligations under
Paragraphs 3, 4, and 6 of this Agreement would be inadequate and that damages
flowing from such a breach would not readily be susceptible to being measured in
monetary terms. Accordingly, Evans acknowledges, consents and agrees that, in
addition to any other rights or remedies which the Company may have at law, in
equity or under this Agreement, upon adequate proof of Evans’ violation of any
provision of Paragraphs 3, 4, and 6 of this Agreement, the Company shall be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage.

9. Continued Availability and Cooperation:

a) Evans shall cooperate fully with the Company and with the Company’s counsel
in connection with any present and future actual or threatened litigation or
administrative proceeding involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of Evans’ employment by the Company or during the Severance Period. This
cooperation by Evans shall include, but not be limited to:

(i) making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;

(ii) if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore as and to the extent that
the Company or the Company’s counsel reasonably requests;

(iii) refraining from impeding in any way the Company’s prosecution or defense
of such litigation or administrative proceeding; and

(iv) cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.

b) Evans shall be reimbursed by the Company for reasonable travel, lodging,
telephone and similar expenses incurred in connection with such cooperation,
which the Company shall reasonably endeavor to schedule at times not conflicting
with the reasonable requirements of any employer of Evans, or with the
requirements of any third party with whom Evans has a business relationship
permitted hereunder that provides remuneration to Evans. Evans shall not
unreasonably withhold his availability for such cooperation.

c) Upon the Transition Date, Evans will update the Company as to the status of
all pending matters for which he was responsible or otherwise involved.

d) The Company agrees to release Evans and indemnify and hold him harmless
against all liability or loss, and against all claims or actions, arising from
or connected with his past activities as an employee of the Company, including
but not limited to those claims or actions based upon or arising out of
negligent or wrongful acts to persons or property and the defense of any such
claims or actions. Notwithstanding the foregoing, the Company will have no
obligation to release, indemnify, hold harmless or defend Evans for any conduct
by Evans

5

alleged to be intentional or willful or that arises from a violation of any
statutory prohibition unless such conduct was specifically requested by the
Company. Evans warrants that he has disclosed to the Company all claims and
circumstances and potential claims and circumstances that may exist or could
reasonably be brought against him concerning his past activities as an employee.

10. Successors and Binding Agreement:

a) This Agreement shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including, without limitation, any
persons acquiring, directly or indirectly, all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization, or otherwise (and such successor shall thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.

b) This Agreement shall inure to the benefit of and be enforceable by Evans’
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and/or legatees.

c) This Agreement is personal in nature and none of the parties hereto shall,
without the consent of the other parties, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Subparagraphs (a) and (b) of this Paragraph 10.

d) This Agreement is intended to be for the exclusive benefit of the parties
hereto, and except us provided in Subparagraphs (a) and (b) of this
Paragraph 10, no third party shall have any rights hereunder.

11. Statements to Third Parties: Because the purpose of this Agreement is to
settle amicably, any and all potential disputes or claims among the parties,
neither Evans on the one hand nor Wally O’Dell, the Company’s Chief Executive
Officer, or Sheila Rutt, the Company’s Chief Human Resources Officer, when
either O’Dell or Rutt are acting in an official capacity on behalf of the
Company, on the other hand, shall, directly or indirectly, make or cause to be
made any statements to any third parties criticizing or disparaging the other or
comment on its/his character or business reputation. Evans further hereby agrees
not; (i) to comment to others concerning the status, plans or prospects of the
business of the Company; or (i) to engage in any act or omission that would be
detrimental, financially or otherwise, to the Company, or that would subject the
Company to public disrespect, scandal, or ridicule. For purposes of this
Paragraph 11, the “Company” shall mean Diebold Incorporated and its directors,
officers, predecessors, parents, subsidiaries, divisions, and related or
affiliated companies.

12. Notices: For all purposes of this Agreement, all communications provided for
herein shall he in writing and shall be deemed to have been duly given when
delivered, addressed to the Company (to the attention of the CEO) at its
principal executive offices and to Evans at his principal residence, 7488 Valley
View Road, Hudson, Ohio 44236, or to such other address as any party may have
furnished to the other in writing and in accordance herewith. Notices of change
of address shall be effective only upon receipt.

13. Miscellaneous: No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Evans

6

and the Company. No waiver by either party hereto at any time of any breach by
the other party hereto or compliance with any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, expressed
or implied, with respect to the subject matter hereof have been made by any of
the parties that are not set forth expressly in this Agreement and every one of
them (if, in fact, there have been any) is hereby terminated without liability
or any other legal effect whatsoever.

14. Entire Agreement: This Agreement shall constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and, except to the
extent otherwise provided herein, shall supersede all prior verbal or written
agreements, covenants, communications, understandings, commitments,
representations or warranties, whether oral or written, by any party hereto or
any of its representatives pertaining to such subject matter.

15. Governing Law: Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
under the laws of the State of Ohio.

16. Validity: The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall nevertheless remain in full force and effect.

17. Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

18. Captions and Paragraph Headings: Captions and paragraph headings used herein
are for convenience and are not part or this Agreement and shall not be used in
construing it.

19. Further Assurances: Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date First set forth above.

DIEBOLD, INCORPORATED

By: /s/Walden W. O’Dell
Date: October 12, 2005

By: /s/Eric C. Evans
Date: October 12, 2005
Witness: /s/Richard A. Broock

7